 

 

 

Case 19-50102-JKS Doc7 Filed 03/04/19 Pagel1of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC, | Case No. 17-12560 (KJC)
et al.,
(Jointly Administered)
Debtors.

WOODBRIDGE GROUP OF COMPANIES, LLC
and ELDREDGE INVESTMENTS, LLC,

Plaintiffs, Adversary Proceeding

No. 19-50102 (KJC)
Vs.

MONSOON BLOCKCHAIN STORAGE, INC., “
Ref. Docket No. .)

Defendant.

 

 

ORDER APPROVING THE DEBTORS’ MOTION, PURSUANT TO SECTIONS 105(a)
AND 107(b) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9018, FOR AN
ORDER AUTHORIZING THEM TO FILE UNDER SEAL CERTAIN CONFIDENTIAL
INFORMATION ATTACHED AS EXHIBIT E TO THEIR
ADVERSARY COMPLAINT FOR (I) DECLARATORY JUDGMENT REGARDING
OWNERSHIP OF FUNDS HELD IN ES CROW; AND (I) TURNOVER OF
SUCH PROPERTY AS PROPERTY OF THE ESTATE

Upon the Debtors’ Motion, Pursuant to Sections 105 (a) and 107(b) of the Bankruptcy
Code and Bankruptcy Rule 9018, for an Order Authorizing Them to File under Seal Certain
Confidential Information Attached as Exhibit E to their Adversary Complaint for (1) Declaratory

Judgment Regarding Ownership of Funds Held in Escrow; and (I) Turnover of Such Property

 

} The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
website of the Debtors’ noticing and claims agent at www.gardencityproup.com/cases/WGC, or by contacting the
undersigned counsel for the Debtors.

01:24166830.2

 

 
 

 

OED ED SASDESSSSSS= oe
Case 19-50102-JKS Doc7 Filed 03/04/19 Page2of3

as Property of the Estate (the “Seal Motion”) filed by the above-captioned debtors and debtors
in possession (collectively, the “Debtors”); and this Court having found that it has jurisdiction to
consider the Seal Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334
and the Amended Standing Order of Reference from the United States District Court for the
District of Delaware, dated February 29, 2012; and this Court having found that venue of these
cases and the Seal Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and
this Court having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and
this Court having determined that it may enter a final order consistent with Article II of the
United States Constitution; and it appearing that notice of the Seal Motion has been given as set
forth in the Seal Motion and that such notice is adequate and no other or further notice need be

given; and this Court having found and determined that the relief sought in the Seal Motion is n—

Ku Wi c TU TRA )

the_hest interests of the

 

IT IS HEREBY ORDERED THAT:

1. The Seal Motion is GRANTED-es-set-fortr-herein- DENIED»
at eat LU
2. The Debtors are authorized to file the Confidential Information under-seal. W Hr cid b.

ro dueA! Ww *

  

 

 

2 All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Seal
Motion.
01:24166830.2
2

 

 
 

 

IE EEE EEE ee

Case 19-50102-JKS Doc/7 Filed 03/04/19 Page 3of3

 

-make-reference-to-the information contained therein chall alco he filed under seal and/or redacted

5. The terms and conditions of this Order shall be immediately effective and

 

 

enforceable upon its entry.

4 The Debtors are authorized and empowered to take all actions necessary to
implement the relief granted in this Order.

5 This Court shall retain jurisdiction and power with respect to all matters
arising from or relating to the interpretation or implementation of this Order.
sw, 2019 Fon (as _

Wilmington, Delaware KEVIN J.C hoe
UNITED STA BANKR Y JUDGE

    

Dated:

 

01:24166830.2

 

 
